12 F.3d 204
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Dorothy L. HOPSON, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UnitedStates Department of Labor, Respondents.
No. 93-1107.
United States Court of Appeals,Fourth Circuit.
Dec. 3, 1993.

On Petition for Review of an Order of the Benefits Review Board.
Dorothy L. Hopson, Petitioner Pro Se.
Marta Kusic, Staff Attorney, Robert P. Hines, United States Department of Labor, for Respondent.
Ben.Rev.Bd.
Affirmed.
Before NIEMEYER and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Dorothy L. Hopson seeks review of the Benefits Review Board's decision and order affirming the administrative law judge's denial of black lung benefits pursuant to 30 U.S.C.A. # 8E8E # 901-945 (West 1986 & Supp.1993).  Our review of the record discloses that the Board's decision is based upon substantial evidence and that this appeal is without merit.  Accordingly, we affirm on the reasoning of the Board.  Hopson v. Director, Office of Workers' Compensation Programs, No. 90-2353-BLA (B.R.B. Dec. 30, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED